Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time hereafter, this “Agreement”) is entered
into by and between Columbia Laboratories, Inc., a Delaware corporation having
its corporate offices at 4 Liberty Square, Boston, MA, 02109 (the “Company”),
and George O. Elston (“Executive”).

WITNESSETH:

WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in this Agreement; and

WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;

NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. At-will. Executive’s employment is “at will.” Either the Executive or the
Company may terminate the Executive’s employment with the Company at any time
for any or no reason, with or without notice. Nothing in this Agreement or in
any other statement shall be interpreted to be in conflict with or to eliminate
or modify in any way the employment-at-will status of the Executive.

2. Title, Duties.

(a) Executive shall be the Vice President, Finance, Chief Financial Officer,
Treasurer, and Secretary of the Company. Executive will perform duties
customarily associated with such position, including, but not limited to, duties
relating to the management of the financial affairs of the Company and its
affiliates, investor relations matters, and such other duties commensurate with
the job description as may be assigned to Executive from time to time by the
chief executive officer of the Company (the “Company CEO”). Executive shall have
an office located in Boston, Massachusetts.

(b) Except as provided in the following sentence, Executive agrees to devote his
entire business time and attention to the performance of his duties under this
Agreement. The Company acknowledges that Executive currently serves as a
director of Celldex Therapeutics, Inc. (“Celldex”) and Deutsche Bank AG – DBX
ETF Trust (“DBX Trust”). The Company agrees that Executive may continue to serve
in such roles and that Executive may spend such time as is reasonably necessary
to continue to perform his duties as director for such entities, subject in all
respect to the other provisions of this Agreement. If Executive ceases to serve
as a director on either board, Executive may serve as a director on a board of
another entity, provided Executive receives the prior written approval of the
Company’s board of directors (the “Board”). In any event, Executive will not
serve as a director on more than two boards of directors of entities



--------------------------------------------------------------------------------

other than the Company at any time. Executive shall perform his duties for the
Company to the best of his ability and shall use his best efforts to further the
interests of the Company. Executive acknowledges he will be required to travel
as reasonably necessary to perform the services required of him under this
Agreement. Executive represents and warrants to the Company that he is able to
enter into this Agreement and that his ability to enter into this Agreement and
to fully perform his duties hereunder are not limited or restricted by any
agreements or understandings between Executive and any other person. For the
purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company, or any other entity of any nature. Neither the Company nor Executive is
currently aware of any conflict of interest that might exist as a result of
Executive’s involvement with Celldex or DBX Trust. If, however, the Company, in
its sole discretion, determines that a conflict of interest exists between
Executive’s employment with the Company and Executive’s involvement with Celldex
or DBX Trust, or any board Executive subsequently serves on, then the Company
may require that Executive resign from such other board service, or take such
other action as the Company determines to resolve such conflict of interest.
Executive further agrees to promptly notify the Company if Executive becomes
aware of any real or perceived conflict of interest between his role with the
Company and his involvement with any other person.

(c) Executive will observe the rules, regulations, policies and/or procedures
which the Company may now or hereafter establish governing the conduct of its
business, except to the extent that any such rules, regulations, policies and/or
procedures may be inconsistent with the terms of this Agreement, in which case
the terms of this Agreement shall control.

3. Employment Contract. The Company and Executive acknowledge that the terms of
his employment are set forth in this Agreement. If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided in this
Agreement.

4. Compensation.

(a) Subject to tax withholdings and other legally required deductions, effective
October 1, 2014, the Company will pay Executive an annual base compensation of
$300,000 ($12,500 semi-monthly) to be paid in accordance with the Company’s
normal payroll practices during the term of this Agreement (“Base Salary”).
Executive acknowledges and understands that his position of employment with the
Company is considered “exempt,” as that term is defined under the Fair Labor
Standards Act and applicable state or local law. As an exempt employee,
Executive is not eligible to receive overtime pay.

(b) In addition to Base Salary, Executive shall be eligible to receive an annual
performance bonus as the Board shall, in its sole discretion, deem appropriate
based upon the parameters and criteria contained in the Company’s bonus plan and
in consultation with the Company CEO, and can range from 0% to 150% of targeted
levels, depending on the degree of attainment of pre-established Company goals
for a particular

 

- 2 -



--------------------------------------------------------------------------------

year. Executive’s target bonus is equal to 40% of his Base Salary as then in
effect. Notwithstanding the execution date of this Agreement, the Executive will
not be eligible for an annual performance bonus for the calendar year 2014 and
determination of Executive’s annual performance bonus for calendar year 2015 and
thereafter shall be based on the period from January 1 through December 31 of
2015 and each applicable calendar year thereafter. The annual performance bonus
if any, shall be paid no later than March 15 following the end of each calendar
year in which such bonus was earned.

(c) Executive shall also be eligible in the sole discretion of the Board or the
Compensation Committee of the Board (or any committee of the Board that shall
replace such committee) to participate in the Company’s stock option plan as is
from time to time in effect, subject to the terms and conditions of such plan.
The Executive shall receive on the last date written below (the “Grant Date”) an
initial grant of 75,000 options to purchase shares of the Company’s stock which
options are to have a life of seven years and vest at the rate of one-quarter on
each of the first four anniversaries of the Grant Date.

(d) In addition, Executive will be eligible to receive reimbursement in an
amount up to fifty thousand dollars ($50,000) (the “Maximum Reimbursement
Amount”) for applicable temporary living and relocation expenses incurred prior
to the earlier of (i) completion of Executive’s relocation, and (ii) July 31,,
2015 . Expenses will be reimbursed as incurred and the final payment will be
paid within thirty (30) days of relocation. Once the Executive’s relocation is
complete, the Company will make a payment to Executive of an amount equal to the
Maximum Reimbursement Amount less (i) all previously-reimbursed expenses in
accordance with this Section and (ii) applicable taxes. If prior to the 12-month
anniversary of Executive’s start date Executive terminates his employment with
the Company for any reason, then Executive will repay the Maximum Reimbursement
Amount to the Company within 30 days of such termination of employment.

5. Benefits.

(a) Executive and Executive’s eligible dependents shall be eligible for all
employee benefit programs (including any 401 (k), group life insurance, group
medical, dental and vision, and short-term and long-term disability policies,
plans and programs) generally available to other executive level employees of
the Company.

(b) Executive shall be entitled to accrue paid time off (“PTO”) during the term
of this Agreement in accordance with the Company’s standard policy and in an
amount commensurate with other executive level employees of the Company.

(c) Executive shall be entitled to reimbursement for reasonable business
expenses for travel and entertainment incurred on behalf of the Company and
other business-related expenses, in each case, upon submission of itemized
receipts for such expenses.

 

- 3 -



--------------------------------------------------------------------------------

6. Termination Upon Death. Executive’s employment shall terminate immediately
upon his death.

7. Compensation Upon Termination.

(a) Subject to Section 7(f), if Executive’s employment is terminated by the
Executive’s death or resignation without Good Reason (as that term is defined
below), or if Executive is terminated with or without Cause (as that term is
defined below), Executive shall be entitled to receive (i) the Base Salary
through the effective date of termination together with any accrued but unused
vacation pay and (ii) in the case of a termination without Cause, the Company
shall pay to Executive an additional six months of his final Base Salary, which
shall be paid to him within 60 days after the date of termination, subject to
Paragraph 7(f) and the amount equivalent to six (6) months of the Company’s
portion of medical and dental benefits if these benefits were elected. Such
payment shall be conditioned upon execution and non-revocation by Executive of a
release of the Company which the Company shall present to Executive and which
Executive shall sign no later than 30 days after the date of termination.
Executive shall not be entitled to any annual performance bonus for the year in
which such termination occurs.

(b) For the purposes of clause (a) above, “Cause” shall mean (i) willful
misconduct by the Executive which is seriously harmful to the Company’s current
and lawful business interests, (ii) Executive’s conviction of a felony or
misdemeanor, or (iii) Executive’s refusal to carry out the directives of the
Company CEO.

(c) Subject to Section 7(f), Executive may terminate his employment hereunder
with Good Reason, provided that Executive has first provided written notice of
such reason to the Company no later than thirty (30) days after the event or
occurrence constituting Good Reason first arises, with such notice affording the
Company thirty (30) days, from the date of the Company’s receipt of such notice,
to cure the deficiency, and further provided that, upon such cure by the
Company, “Good Reason” shall not be deemed to exist for purposes of this
Agreement. In the event Executive terminates his employment with Good Reason,
the Company shall pay to Executive (i) the Base Salary through the effective
date of termination together with any accrued but unused vacation pay and
(ii) an additional six months of his final Base Salary, which shall be paid to
him within 60 days after the date of termination, subject to Paragraph 7(f) and
the amount equivalent to six (6) months of the Company’s portion of medical and
dental benefits if these benefits were elected . Such payment shall be
conditioned upon execution and non-revocation by Executive of a release of the
Company which the Company shall present to Executive and which Executive shall
sign no later than 30 days after the date of resignation or termination.
Executive shall not be entitled to any annual performance bonus for the year in
which such termination occurs. For the purposes of this clause (c), “Good
Reason” shall mean the occurrence of either of the following events without the
consent of Executive: (a) a material breach of this Agreement by the Company; or
(b) a material reduction in Executive’s responsibility, authority, or duties
relative to Executive’s responsibility, authority or duties as outlined in
Paragraph 2 above.

 

- 4 -



--------------------------------------------------------------------------------

(d) If Executive is terminated without Cause or resigns with Good Reason within
six months after a Change of Control as defined below, the Company shall pay to
Executive: (i) the Base Salary through the effective date of termination
together with any accrued but unused vacation pay and (ii) an additional six
months of his final Base Salary, accrued Bonus plus the amount equivalent to six
(6) months of the Company’s portion of medical and dental benefits if these
benefits were elected ,which Base Salary, accrued Bonus and the amount
equivalent to six (6) months of the Company’s portion of medical and dental
benefits shall be paid to him within 60 days after the date of termination,
subject to Paragraph 7(f). Such payment shall be conditioned upon execution and
non-revocation by Executive of a release of the Company which the Company shall
present to Executive and which Executive shall sign no later than 30 days after
the date of resignation or termination.

(e) For the purposes of clause (d) above, a “Change of Control” shall occur if
an entity, or a group of entities acting together, acquires control of 50% or
more of the Company’s voting securities with the power to elect a majority of
the Board of Directors.

(f) Notwithstanding anything contained herein to the contrary, all payments and
benefits under this Paragraph 7 shall be paid or provided only at the time of a
termination of the Executive’s employment that constitutes a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (determined after applying the presumptions set forth in
Treas. Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code, any payments
described in this Paragraph 7 shall be delayed for a period of six (6) months
following the Executive’s separation from service to the extent and up to the
amount necessary to ensure such payments are not subject to the penalties and
interest under Section 409A of the Code.

8. No Competition. Executive agrees that during the period of his employment by
the Company and for a period of one year after the termination of his
employment, Executive will not, without the Company’s prior written consent,
engage in any employment or other activity for any person, company or entity
engaged in any business that is directly competitive with products that the
Company is either developing or marketing at the time of the Executive’s
termination of employment.

9. Confidentiality. The Employee Proprietary Information and Inventions
Agreement to be executed on the date hereof, between the Company and Executive,
is attached hereto as Exhibit A and incorporated by reference as if fully set
forth herein.

10. Indemnification. The Indemnification Agreement to be executed on the date
hereof, between the Company and Executive, is attached hereto as Exhibit B and
incorporated by reference as if fully set forth herein.

11. Cooperation. Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or

 

- 5 -



--------------------------------------------------------------------------------

its subsidiaries may have an interest (subject to reasonable limitations
concerning time and place), which may include without limitation making himself
available on a mutually agreed, reasonable basis to participate in any
proceeding involving the Company, its affiliates, and/or its subsidiaries,
allowing himself to be interviewed by representatives of the Company, its
affiliates, and/or its subsidiaries without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries, appearing for
depositions and testimony without requiring a subpoena and without asserting or
claiming any privilege against the Company, its affiliates, and/or its
subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of this Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay his
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.

Nothing in this provision shall be construed or applied so as to obligate
Executive to violate the law or any legal obligation. Further, nothing in this
Agreement shall be construed as, or shall interfere with, abridge, limit,
restrain, or restrict Executive’s right to communicate with any federal, state,
or local government agency charged with the enforcement and/or investigation of
claims of discrimination, harassment, retaliation, improper wage payments, or
any other unlawful employment practices under federal, state, or local law, or
to file a charge, claim, or complaint with, or participate in or cooperate with
any investigation or proceeding conducted by, any such agency.

12. Remedies. Executive acknowledges and agrees that the Company’s remedy at law
for a breach or threatened breach of the provisions of this Agreement would be
inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, a temporary restraining
order, a temporary or permanent injunction, or any other equitable relief or
remedy which may then be available; provided, however, nothing herein shall be
deemed to relieve the Company of its burden to prove grounds warranting such
relief nor preclude Executive from contesting such grounds or facts in support
thereof. Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach thereof.

13. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the Commonwealth of Massachusetts without giving effect
to the principles of conflicts of law. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the Commonwealth of Massachusetts.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable. The parties agree that the covenants set forth herein are
reasonable. Without limiting the foregoing, it is the intent of the

 

- 6 -



--------------------------------------------------------------------------------

parties that the covenants set forth herein be enforced to the maximum degree
permitted by applicable law. As such, the parties ask that if any court of
competent jurisdiction were to consider any provisions of this Agreement to be
overly broad based on the circumstances at the time enforcement is requested,
that such court “blue pencil” the provision and enforce the provision to the
full extent that such court deems it to be reasonable in scope.

15. Miscellaneous, Waiver. Executive further agrees that this Agreement,
together with the Exhibits incorporated by reference as if fully set forth
herein, sets forth the entire employment agreement between the Company and
Executive, supersedes any and all prior agreements between the Company and
Executive, and shall not be amended or added to accept in a writing signed by
the Company and Executive. Neither e-mail correspondence, text messages, nor any
other electronic communications constitutes a writing for purposes of this
Section 15 of the Agreement. Executive understands that he may not assign his
duties and obligations under this Agreement to any other party and that the
Company may, at any time and without further action or the consent of the
Executive, assign this Agreement to any of its affiliated companies. In entering
into and performing under this Agreement, neither the Company nor Executive has
relied upon any promises, representations, or statements except as expressly set
forth herein.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

17. Successors and Assigns. This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.

18. Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company, to Columbia Laboratories, Inc., 4 Liberty
Square, Boston, MA, 02109, attn.: Company CEO, and (b) in the case of Executive,
to Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company. Any notice given hereunder shall be deemed given at the time of receipt
thereof by the person to whom such notice is given.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

EXECUTIVE     COLUMBIA LABORATORIES, INC.

/s/ George O. Elston

   

/s/ Frank C. Condella, Jr.

George O. Elston     Frank C. Condella, Jr.     President and CEO Date:
September 23, 2014     Date: September 23, 2014

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

This Employee Proprietary Information and Inventions Agreement (the “Agreement”)
is made as of September 23, 2014, between George O. Elston (referred to below as
“I”, “My”, “Myself”, or “Me”) and Columbia Laboratories, Inc., having an office
at 4 Liberty Square, Boston, MA, 02109 (referred to below together with its
subsidiaries and affiliates as the “Company”).

RECITALS

A. The Company is engaged in a continuous program of research, development,
production, distribution, and marketing with respect to its present and future
business; and

B. I understand that My employment with the Company creates a relationship of
confidence and trust between the Company and Me with respect to any information:
(a) applicable to the business of the Company, or (b) applicable to the business
of any client or customer of the Company, that may be made known to Me by the
Company, any client or customer of the Company, or learned by Me during the
period of My employment. I understand that this information constitutes a very
valuable asset of the Company.

NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10(a) of this Agreement, I hereby
agree as follows:

1. Proprietary Information. The Company possesses and will come to possess
information that has been created, discovered or developed, or has otherwise
become known to the Company (including without limitation, information created,
discovered, developed or made known by or to Me arising out of My employment by
the Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. All of the aforementioned information is
hereinafter called “Proprietary Information.” Any information disclosed to Me or
to which I have access (whether I or others originated it) during the time I am
employed by the Company, that the Company or I reasonably consider Proprietary
Information or that the Company treats as Proprietary Information, will be
presumed to be Proprietary Information.

By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.

(a) Company as Sole Owner. I agree and acknowledge that all Proprietary
Information, and all Inventions (defined below in Section 5(a) of this
Agreement), shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and trade secrets
and any other rights in connection therewith.

(b) Assignment of Rights; Obligation of Confidentiality. I hereby assign to the
Company any rights I may have or acquire in all Proprietary Information. At all
times during My



--------------------------------------------------------------------------------

employment by the Company and at all times after termination of such employment,
I will keep in confidence and trust all Proprietary Information and, except as I
may be authorized to make disclosure in the ordinary course of performing My
duties as an employee of the Company, I will not disclose, sell, use, lecture
upon or publish any Proprietary Information or anything relating to it without
the prior written consent of the Company.

2. Retention of Rights. Notwithstanding any other provision hereof, nothing in
this Agreement shall be construed as, or shall interfere with, abridge, limit,
restrain, or restrict My right: (i) to engage in any activity or conduct
protected by Section 7 or any other provision of the National Labor Relations
Act; or (ii) to communicate with any federal, state, or local government agency
charged with the enforcement and/or investigation of claims of discrimination,
harassment, retaliation, improper wage payments, or any other unlawful
employment practices under federal, state, or local law, or to file a charge,
claim, or complaint with, or participate in or cooperate with any investigation
or proceeding conducted by, any such agency.

3. Other Proprietary Rights. All documents, data, records, apparatus, equipment,
chemicals, molecules, organisms, and other physical property, whether or not
pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company. Should the Company not so request, I shall
return and deliver all such property upon termination of My employment by Me or
the Company for any reason and I will not take with Me any such property or any
reproduction of such property upon such termination.

4. No Solicitation. I agree that for a period of one (1) year following
termination of My employment, I will not solicit or in any manner encourage any
employee of the Company to leave the Company’s employ.

5. Obligations Regarding Inventions.

(a) I will promptly disclose to the Company, or any persons designated by it,
and will not use Myself or disclose to anyone else at any time during or after
My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of My employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
“Inventions”); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 5(c) of this Agreement.

(b) Company Sole Owner of Patent Rights. I will promptly and fully disclose the
existence and describe the nature of any such Invention to the Company in
writing and without

 

- 9 -



--------------------------------------------------------------------------------

request. I agree that all Inventions shall be the sole property of the Company
and its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights, trade secrets, and other intellectual property rights
(collectively, “Patent Rights”) in connection therewith. I will, with respect to
any such Invention, keep current, accurate and complete records that will belong
to the Company and will be kept stored on the Company premises while I am
employed by the Company and shall be turned over to the Company immediately upon
termination of My employment.

(c) Assignment of Inventions and Patent Rights; Duty to Cooperate. I hereby
assign to the Company any rights I may have or acquire in all Inventions. I
further agree as to all Inventions and Proprietary Information to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce Patent Rights regarding the Inventions or Proprietary
Information in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it. I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after termination
the Company shall compensate Me at a reasonable rate for time actually spent by
Me at the Company’s request on such assistance.

6. Prior Inventions List. [Please initial one of the following two entries.]

         As a matter of record, I have attached hereto a complete list of all
inventions or improvements relevant to the subject matter of My employment by
the Company which have been made or conceived or first reduced to practice by Me
alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of this Agreement; and I warrant that such
list is complete.

GOE No such list is attached to this Agreement, and I represent that I have made
no such inventions or improvements prior to or My employment by the Company.

7. No Breach of Confidentiality. I represent that My performance of all terms of
this Agreement and that My employment by the Company does not and will not
breach any obligation of confidentiality that I have to others, which existed
prior to My employment by the Company. I have not brought or used, and will not
bring with Me to the Company or use any equipment, supplies, facility or trade
secret information of any former employer or any other person, which information
is not generally available to the public, unless I have obtained written
authorization for their possession and use, and promptly provided such written
authorization to the Company. I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this
Agreement.

8. Injunctive Relief. I acknowledge and agree that the Company’s remedy at law
for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, in the event of any such
breach or threatened breach, I agree that, in addition to its remedy at law, the
Company shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any

 

- 10 -



--------------------------------------------------------------------------------

other equitable remedy that may then be available. Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.

9. Not Debarred. I warrant and represent that I have never been, and am not
currently an individual who has been, debarred by the United States Food and
Drug Administration (“FDA”) pursuant to 21 U.S.C. §335a (a) or (b) (“Debarred
Individual”) from providing services in any capacity to a person that has an
approved or pending drug product application. I further warrant and represent
that I have no knowledge of any FDA investigations of, or debarment proceedings
against, Me or any person or entity with which I am, or have been, associated,
and I will immediately notify the Company if I become aware of any such
investigations or proceedings during the term of My employment with the Company.

10. Miscellaneous Provisions.

(a) Employment. Nothing in this Agreement shall alter My “at will” employee
status or be construed to create a specific term of employment or a promise of
continued employment. Either I or the Company may terminate the employment
relationship for any reason at any time, with or without notice.

(b) Enforceability. If one or more of the provisions contained in this Agreement
shall, for any reason, be held to be excessively broad as to scope, activity,
subject or otherwise, so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

(c) Assignment. This Agreement is not assignable by Me without the written
consent of the Company, which consent may be withheld for any reason or no
reason. In light of the very personal and critical nature of this Agreement, I
recognize that it is unlikely such consent would ever be granted.

(d) Entire Agreement. This Agreement contains the entire agreement between Me
and the Company with respect to the subject matter of this Agreement. This
Agreement may be amended only by a written instrument signed by Me and the
Company.

(e) Effective Date. This Agreement shall be effective as of the first day of My
employment by the Company, as affirmed or reaffirmed by my signature below.

(f) Binding Effect. This Agreement shall be binding upon Me, My heirs,
executors, assigns and administrators and shall inure to the benefit of the
Company, its successors and assigns.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its rules on conflicts of law.

 

- 11 -



--------------------------------------------------------------------------------

COLUMBIA LABORATORIES, INC.     EMPLOYEE

/s/ Frank C. Condella, Jr.

   

/s/ George O. Elston

Frank C. Condella, Jr.     George O. Elston President and CEO    

 

- 12 -



--------------------------------------------------------------------------------

Exhibit B

INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the 23rd day of
September, 2014, by and between Columbia Laboratories, Inc., a Delaware
corporation (the “Corporation”) and George O. Elston (“Indemnitee”).

WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of the Corporation; and

WHEREAS, this Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions.

For purposes of this Agreement:

(a) “Change in Control” shall be deemed to have occurred if (a) there shall have
consummated (i) any consolidation or merger of Corporation in which Corporation
is not the continuing or surviving entity or pursuant to which shares of
Corporation’s common stock would be converted to cash, securities or other
property, other than a merger of Corporation in which the holders of
Corporation’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving entity immediately
after the merger, or (ii) any sale, lease, exchange or transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the CCorporation; or (b) the stockholders of the Corporation
approve a plan or proposal for the liquidation or dissolution of the
Corporation; or (c) any person (as that term is used in Sections 13(d) and
14(d)(z) of the Securities and Exchange Act, as amended (the “Exchange Act”))
shall become a beneficial owner (within the meaning of Rule 13d-2 under the
Exchange Act) of 40% or more of Corporation’s outstanding common stock; or
(d) during any period of two consecutive years, individuals who at the beginning
of such period constitute the entire Board shall cease for any reason to
constitute a majority thereof unless the election, or the nomination for
election by Corporation’s stockholders, of each new director was approved by a
vote of at least 50% of the directors eligible to vote who were directors at the
beginning of the period.



--------------------------------------------------------------------------------

(b) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(c) “Effective Date” means the date first written above.

(d) “Expenses” mean all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements and expenses of the type customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

(f) “Proceeding” means an action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
Indemnitee’s rights under this Agreement.

Section 2. Services by Indemnitee.

Indemnitee agrees to serve as an officer or director of the Corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities. Indemnitee may at any time and for any reason
resign from any such position (subject to any other contractual obligation or
any obligation imposed by operation of law).

Section 3. Indemnification - General.

The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.

Section 4. Proceeding Other Than Proceedings by or in the Right of the
Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor. Pursuant to this
Section, Indemnitee shall be indemnified against Expenses, judgments, penalties,
fines and amounts paid in settlement, actually and reasonable incurred by
Indemnitee or on

 

- 14 -



--------------------------------------------------------------------------------

Indemnitee’s behalf in connection with any such Proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

Section 5. Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his status as an employee or director of the
Corporation, Indemnitee is, or is threatened to be made, a party to any
threatened, pending or completed Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor. Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with any such Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in any such Proceeding as to which Indemnitee shall
have been adjudged to be liable to the Corporation if applicable law prohibits
such indemnification unless the Court of Chancery of the State of Delaware, or
the court in which such Proceeding shall have been brought or is pending, shall
determine that indemnification against Expenses may nevertheless be made by the
Corporation.

Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter. For the purposes of this Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 7. Indemnification for Expenses of a Witness.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 8. Advancement of Expenses.

The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a

 

- 15 -



--------------------------------------------------------------------------------

statement or statement from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.

Section 9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Board or the stockholders
in the manner provided for in clauses (ii) or (iii) or this Section 9(b)) in
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change of Control shall not have occurred, (A) by the Board by a
majority vote of a quorum consisting of Disinterested Directors, or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable, or
even if such quorum is obtainable, if such quorum of Disinterested Directors so
directs, either (x) by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or (y) by the stockholders of
the Corporation, as determined by such quorum of Disinterested Directors, or a
quorum of the Board, as the case may be; or (iii) as provided in Section 10(b)
of this Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such persons or entity upon request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
persons or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c) If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board by a majority vote of a quorum consisting of Disinterested
Directors and the Corporation shall give written notice to Indemnitee advising
Indemnitee of the identity of Independent Counsel so selected; or (ii) if a
Change of Control shall have occurred, Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the

 

- 16 -



--------------------------------------------------------------------------------

Board, in which event (i) shall apply), and Indemnitee shall give written notice
to the Corporation advising it of the identity of Independent Counsel so
selected. In either event, Indemnitee or the Corporation, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware, or any court in the Commonwealth of
Massachusetts in which such petition would be cognizable, for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom an objection
is so resolved or the person so appointed shall act as Independent Counsel under
Section 9(b) hereof. The Corporation shall pay any and all reasonable fees and
expenses incurred by such Independent Counsel in connection with its actions
pursuant to this Agreement, and the Corporation shall pay all reasonable fees
and expenses incident to the procedures of this Section 9(c) regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement date of any judicial proceeding pursuant to Section 11(a)(iii) of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 10. Presumptions and Effects of Certain Proceedings.

(a) If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

(b) The person or entity empowered or selected under Section 9 of this Agreement
shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

- 17 -



--------------------------------------------------------------------------------

Section 11. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9 or 10 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
made by Independent Counsel pursuant to Section 9 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after receipt by the Corporation of the request for
indemnification, or (iv) payment of indemnification is not made within thirty
(30) days after such determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Sections 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware or the
Commonwealth of Massachusetts, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Indemnitee shall commence such
proceeding seeking an adjudication or an award within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a).

(b) In the event that a determination shall have been made pursuant to Section 9
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section shall be conducted in all
respects as a de novo trial and Indemnitee shall not be prejudiced by any reason
of that adverse determination. If a Change of Control shall have occurred, in
any judicial proceeding commenced pursuant to this Section the Corporation shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee or Indemnitee’s representative of a material fact, or
an omission of any material fact necessary to make Indemnitee’s or Indemnitee’s
representative’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.

(d) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Corporation is bound by all the provisions of this Agreement.

(e) In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation and
shall be indemnified by the Corporation against, any and all expenses (of the
kinds described in the definition of Expenses) actually and reasonably incurred
by Indemnitee in such judicial adjudication, but only if Indemnitee prevails
therein. If it shall be determined that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication
shall be appropriately prorated.

 

- 18 -



--------------------------------------------------------------------------------

Section 12. Non-Exclusivity; Survival of Rights; Insurance Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to Indemnitee with respect to any action taken or omitted by such
Indemnitee in Indemnitee’s employment or service as an officer or director prior
to such amendment, alteration or repeal.

(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies.

(c) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13. Duration of Agreement.

This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Corporation;
(b) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs.

Section 14. Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the

 

- 19 -



--------------------------------------------------------------------------------

remaining provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

Section 15. Exception to Right of Indemnification or Advancement of Expenses.

Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation. For the purposes of this Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.

Section 16. Identical Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

Section 17. Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

Section 18. Modification and Waiver.

No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 19. Notice by Indemnitee.

Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.

 

COLUMBIA LABORATORIES, INC.

/s/ George O. Elston

    By  

/s/ Frank C. Condella, Jr.

  George O. Elston, Indemnitee       Name:   Frank C. Condella, Jr.        
Title:   President and Chief Executive Officer  

 

- 20 -



--------------------------------------------------------------------------------

Signed on September 23, 2014 in Boston, MA

I, Frank C. Condella, Jr., President and CEO certify that the Board of Directors
has authorized the Corporation to enter into this Agreement by a resolution
adopted at a meeting of the Board held on September 12, 2014.

 

/s/ Frank C. Condella, Jr.

Frank C. Condella, Jr.

 

- 21 -